

117 HR 4538 IH: Benefits to Employment Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4538IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Smith of Missouri (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV–A of the Social Security Act, and for other purposes.1.Short titleThis Act may be cited as the Benefits to Employment Act.2.Expecting universal engagement and case managementSection 408(b) of the Social Security Act (42 U.S.C. 608(b)) is amended to read as follows:(b)Individual opportunity plans(1)AssessmentThe State agency responsible for administering the State program funded under this part shall make an initial assessment of the following for each recipient of assistance who is required to be engaged in work pursuant to section 407(c):(A)The education obtained, skills, prior work experience, work readiness, and barriers to work of the individual.(B)The well-being of the children in the family of the individual and, where appropriate, activities or services (such as services offered by a program funded under section 511) to improve the well-being of the children.(2)Contents of plansOn the basis of the assessment required by paragraph (1) of this subsection, the State agency, in consultation with the individual, shall develop an individual opportunity plan that—(A)includes a personal responsibility agreement in which the individual acknowledges receipt of publicly-funded benefits and responsibility to comply with program requirements in order to receive the benefits;(B)sets forth the obligations of the individual to participate in work activities, and the number of hours per month for which the individual will so participate pursuant to section 407(c);(C)sets forth an employment goal and planned short-, intermediate-, and long-term actions to achieve the goal, and, in the case of an individual who has not attained 24 years of age and is in secondary school or the equivalent, the intermediate action may be completion of secondary school or the equivalent;(D)describes the job counseling and other services the State will provide to the individual to enable the individual to obtain and keep employment in the private sector;(E)may include referral to appropriate substance abuse or mental health treatment; and(F)is signed by the individual.(3)TimingThe State agency shall comply with paragraph (1) and (2) with respect to a work-eligible individual—(A)within 180 days after the effective date of this subsection, in the case of an individual who, as of such effective date, is a recipient of assistance under the State program funded under this part (as in effect immediately before such effective date); or(B)within 60 days after the individual is determined to be eligible for the assistance, in the case of any other individual.(4)Penalty for noncompliance by individualIn addition to any other penalties required under the State program funded under this part, the State may reduce, by such amount as the State considers appropriate, the amount of assistance otherwise payable under the State program to a family that includes an individual who fails without good cause to comply with an individual opportunity plan developed pursuant to this subsection, that is signed by the individual.(5)Periodic reviewThe State shall meet with each work-eligible individual assessed by the State under paragraph (1), not less frequently than every 90 days, to—(A)review the individual opportunity plan developed for the individual;(B)discuss with the individual the progress made by the individual in achieving the goals specified in the plan; and(C)update the plan, as necessary, to reflect any changes in the circumstances of the individual since the plan was last reviewed.(6)State discretionA State shall have sole discretion, consistent with section 407, to define and design activities for families for purposes of this subsection, to develop methods for monitoring and reviewing progress pursuant to this subsection, and to make modifications to the plans developed pursuant to this subsection as the State deems appropriate to assist families in increasing their degree of self-sufficiency..3.Effective dateThe amendment made by this Act shall take effect on October 1, 2022.